DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species A and Subspecies BB in the reply filed on 11/22/2022 is acknowledged.  No claims have been withdrawn as the claims are generic. 
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oblique shock wave of claims 9-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Applicant’s claims and specification are directed to a Brayton cycle engine with rotating detonation.  However, a Brayton cycle, by definition, requires constant pressure combustion.  Rotating detonation is not a constant pressure combustion process, but rather a pressure gain (increasing) process – see e.g. Boening et al “Design and Experiments of a Continuous Rotating Detonation Engine: a Spinning Wave Generator and Modulated Fuel-Oxidizer Mixing.”  The top of page 2 teaches:
   “In the CRDE, in some literature called the Rotating Detonation Engine (RDE), detonation waves spin within an annular chamber, which itself remains stationary. The total pressure across the detonation waves increases when measured in the frame of reference of the annular chamber, a reason why it is also called as a Pressure Gain Combustor (PGC). The spinning detonation waves function thereby as a ‘bladeless compressor.’ 
    In comparison to slower deflagration used in the Brayton cycle, the entropy rise in shock-induced detonation is less. Therefore, thermal efficiency of the detonation cycle is higher than that of the Brayton or Humphrey cycles. This is shown in Ref. 1, which also points out that the detonation cycle is neither constant pressure Brayton nor constant volume Humphrey. When the CRDE is installed in a bypass duct of gas turbines for in-duct burning (Fig. 1), it could increase both the bypass thrust and propulsive efficiency. The pressure gain can produce a standing thrust when the PGC is used in ramjet mode.” 
Accordingly, applicant did not demonstrate possession of a Brayton cycle engine with rotating detonation as the pressure of rotating detonation increases [pressure gain combustion], which contradicts the definition of “Brayton cycle” [constant pressure combustion].   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison et al (3,240,010) as evidenced by Hishida et al “Fundamentals of rotating detonations”.  Morrison et al teach A method for operating a Brayton cycle engine, the method comprising: flowing an oxidizer through a gas flowpath into a combustion section; capturing a portion of the flow of oxidizer via an inner wall 18 extended into a depth of the gas flowpath; flowing a first flow of fuel 23 [e.g. from walls 20 or 16] to the portion of the flow of oxidizer captured via the inner wall; producing a rotating detonation wave of detonation gases via a mixture of the first flow of fuel and the portion of oxidizer upstream of the inner wall 18; flowing at least a portion of the detonation gases downstream and mixing the detonation gases with the flow of oxidizer 23 [note the oxidizer does not have to in rocket form but may also be from ambient air in a ramjet engine, col. 6, lines 60+]; flowing a second flow of fuel 23 [from 18] to the mixture of detonation gases and the flow of oxidizer; and burning the mixture of the second flow of fuel, the detonation gases, and the flow of oxidizer to produce thrust;  adjusting a cross sectional area of the gas flowpath based on an operating condition of the engine [note the center plug 46 axially reciprocates to adjust the cross sectional area];	wherein adjusting the cross sectional area of the gas flowpath comprises: adjusting one or more of a pressure, flow, or temperature of the first flow of fuel based at least on an operating condition of the engine [see col. 6, lines 14-38 which teaches the fuel pressure, flow and thus temperature is varied]; 	wherein the operating condition of the engine is based at least on a pressure, temperature, or flow rate of the flow of oxidizer at the combustion section [see col. 4, lines 11-24 which teaches varying the flow of oxidizer];	  (5) wherein adjusting the cross sectional area of the gas flowpath comprises: adjusting a depth [indeterminate as to where]into the gas flowpath of the inner wall 18 [relative to the plug 72, the gap therebetween is 72 in Fig. 4 and this is varied by movement of the plug axially, see col. col. 5, lines 50-67] based at least on an operating condition of the engine;	wherein adjusting the depth of the inner wall into the gas flowpath is between approximately 0% and approximately 35% of the depth of the gas flowpath [appears to be within that range];	wherein adjusting the depth of the inner wall into the gas flowpath is further based at least on a desired minimum number of detonation cells to produce the rotating detonation wave [inherent, without operating above the minimum number of detonation cells to produce the rotating detonation wave, rotating detonation cannot occur – and Morrison teaches that the rotating detonation dimensions / depth is used to stabilize/maintain the rotating detonation, see col. col. 5, lines 50-67];    As for wherein the flow of oxidizer at the combustion section defines a supersonic axial [given little weight as undefined relative to any axis or location] velocity through the gas flowpath [Hishida provides extrinsic evidence that the oxidizer is always supersonic in the rotating detonation region, see page 2, paragraph (e)] producing an oblique shockwave [see abstract, Fig. 7 “shock” is an oblique and “see page 5, section 4.2 which also teach oblique shocks are inherent with rotating detonation] from the flow of oxidizer in the gas flowpath;	 further comprising: adjusting a profile of the oblique shockwave based on an operating condition of the engine [varies based on operating conditions, including e.g. flow rates, temperature, pressures, equivalence ratios etc.];	 wherein adjusting the profile of the oblique shockwave comprises: adjusting a depth [indeterminate as to where]into the gas flowpath of the inner wall [inherent, varying the depth/cross sectional area 72 of Morrison will also inherently vary the combustion performance, including the oblique shock caused by the rotating detonation as the detonation can be stabilized or less stable based on adjusting the depth based on previous citations].
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1069217. GB ‘217 teaches A method for operating a Brayton cycle engine, the method comprising: flowing an oxidizer through a gas flowpath into a combustion section 19; capturing a portion of the flow of oxidizer via an inner wall [see annotations, arcuate wall] extended into a depth of the gas flowpath; flowing a first flow of fuel 29 [portion of fuel 29 that flows above the top baffle 27, as annotated] to the portion of the flow of oxidizer captured via the inner wall; producing a rotating detonation wave of detonation gases via a mixture of the first flow of fuel and the portion of oxidizer upstream of the inner wall; flowing at least a portion of the detonation gases downstream and mixing the detonation gases with the flow of oxidizer [between e.g. between intermediate baffles 27]; flowing a second flow of fuel [from 29 that flows between intermediate baffles 27, as annotated] to the mixture of detonation gases and the flow of oxidizer; and burning the mixture of the second flow of fuel, the detonation gases, and the flow of oxidizer to produce thrust [gas turbine engine produces thrust].

    PNG
    media_image1.png
    304
    560
    media_image1.png
    Greyscale

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al “Rotating Detonation Wave Propulsion: Experimental Challenges, Modeling, and Engine Concepts” and optionally in view of Umeh et al (2010/0223933) and any of Townend (3,603,094), Rich (2,952,123), and Pavia et al (2011/0005193) and for claims 9-11 further in view of Kelley et al (3,727,409).  Lu et al teach [see annotations] A method for operating a Brayton cycle engine, the method comprising: flowing an oxidizer through a gas flowpath into a combustion section; capturing a portion of the flow of oxidizer via an inner [axial] wall extended into a depth of the gas flowpath; flowing a first flow of fuel to the portion of the flow of oxidizer captured via the inner wall; producing a rotating detonation wave of detonation gases via a mixture of the first flow of fuel [multiple rows of hydrogen injectors, e.g. upstream row, see e.g. page 1132, last paragraph and following] and the portion of oxidizer upstream of the inner wall; flowing at least a portion of the detonation gases downstream and mixing the detonation gases with the flow of oxidizer [oxidizer that bypasses the step portion]; flowing a second flow of fuel [downstream row] to the mixture of detonation gases and the flow of oxidizer; and burning the mixture of the second flow of fuel, the detonation gases, and the flow of oxidizer to produce thrust;  adjusting a cross sectional area of the gas flowpath based on an operating condition of the engine [area at step portion is variable to vary the slot width];	wherein adjusting the cross sectional area of the gas flowpath comprises: adjusting one or more of a pressure, flow, or temperature of the first flow of fuel based at least on an operating condition of the engine [fuel rates and pressures varied, see page 1132 2nd paragraph from bottom right]; 	wherein the operating condition of the engine is based at least on a pressure, temperature, or flow rate of the flow of oxidizer at the combustion section [see page 1132 for these conditions];	  (5) wherein adjusting the cross sectional area of the gas flowpath comprises: adjusting a depth [indeterminate as to where] into the gas flowpath of the inner wall based at least on an operating condition of the engine;	wherein adjusting the depth of the inner wall into the gas flowpath is between approximately 0% and approximately 35% of the depth of the gas flowpath [as illustrated and also depending on where the depth is measured, e.g. upstream vs downstream ends];	wherein adjusting the depth of the inner wall into the gas flowpath is further based at least on a desired minimum number of detonation cells to produce the rotating detonation wave [see Fig. 9, and page 1130, sections D & E which shows the minimum detonation cell size is required knowledge];    wherein the flow of oxidizer at the combustion section defines a supersonic axial velocity through the gas flowpath [see page 1138, Fig. 22 and section C which is supersonic ramjets];	 wherein adjusting the profile of the oblique shockwave comprises: adjusting a depth [indeterminate as to where] into the gas flowpath of the inner wall. 	Bykovskii teaches the gap / depth is adjustable but does not illustrate the actuator to make the inner wall adjustable [though the inner wall assembly is clearly varied along a depth of the gas flowpath perpendicular to a direction of the oxidizer flowing through the combustion section].  Umeh et al teach an actuator 68 coupled to the inner wall assembly 62 [Fig. 3], wherein the actuator is configured to actuate the inner wall assembly 68 along a depth of the gas flowpath perpendicular to a direction of the oxidizer flowing through the combustion section; the actuator can be electric, hydraulic or pneumatic [paragraph 0018].  As Lu et al teach radial movement of the inner wall assembly to vary the depth, Umeh teaches an actuator that can accomplish this task, and it would have been obvious to one of ordinary skill to employ an actuator coupled to the inner wall assembly of Lu et al, wherein the actuator is configured to actuate the inner wall assembly along a depth of the gas flowpath perpendicular to a direction of the oxidizer flowing through the combustion section, in order to facilitate movement of the inner wall assembly with its additional convenience over e.g. a manual activity or precision in movement.   
    PNG
    media_image2.png
    371
    876
    media_image2.png
    Greyscale

Lu et al do not teach wherein burning the mixture of the second flow of fuel, the detonation gases, and the flow of oxidizer to produce thrust comprises a deflagrative combustion process.For an alternate treatment of the second fuel as well to teach the deflagrative combustion, Townend teach burning a second mixture comprising at least a portion of the main combustion gases, a second flow of fuel 15, and the second portion of the flow of oxidizer,  wherein burning the second mixture is downstream of the main combustion gases;    wherein the downstream face 12 of the inner wall assembly comprises a second fuel injection port 15, the second fuel injection port configured to provide the second flow of fuel downstream of the main combustion region relative to the flow of oxidizer through the gas flowpath and 	 wherein the combustion section comprises: a deflagrative combustion process [inherently deflagration as detonation requires a special set of circumstances to occur] downstream of the detonation combustion region relative to the flow of oxidizer in the gas flowpath.  The second fuel and second oxidizer [see col. 2, lines 1-25] are used to reduce noise and increase thrust as well reduce drag at the exit of the nozzle [see also col. 1, lines 53-63].  Rich teaches burning a second mixture comprising at least a portion of the main combustion gases [from 10], a second flow of fuel 23, 17 [Fig. 6], and the second portion of the flow of oxidizer [from 10],  wherein burning the second mixture is downstream of the main combustion gases [in 10]; 	and wherein the downstream face 16 of the inner wall assembly comprises a second fuel injection port 23, 17, the second fuel injection port configured to provide the second flow of fuel downstream of the main combustion region in 10 relative to the flow of oxidizer through the gas flowpath and wherein the combustion section comprises: a deflagrative combustion process [inherent, inherently deflagration as detonation requires a special set of circumstances to occur] downstream of the detonation combustion region relative to the flow of oxidizer in the gas flowpath.  Rich teaches burning the second flow of fuel downstream of the combustion gases from 10 increases the thrust of the jet engine and/or is used for thrust vectoring [col. 5, lines 27+].  Pavia et al teach burning a second mixture 166 comprising at least a portion of the main combustion gases, a second flow of fuel 128, and the second portion of the flow of oxidizer,  wherein burning the second mixture 166 is downstream of the main combustion gases circa 158, 122;	and wherein the downstream face 162 of the inner wall assembly comprises a second fuel injection port 128, the second fuel injection port configured to provide the second flow of fuel downstream of the main combustion region in 158, 122 relative to the flow of oxidizer through the gas flowpath and wherein the combustion section comprises: a deflagrative combustion process [inherently deflagration as detonation requires a special set of circumstances to occur] downstream of the detonation combustion region relative to the flow of oxidizer in the gas flowpath Pavia et al teach
“[0029] 3.) the turbulence 166 caused increased mixing and combustion between the fuel film coolant and the core combustion gases 158 in the expansion nozzle 180 reducing the performance losses of the combustion device. [paragraph 0029] "
Pavia et al also teach the fuel cools the rocket nozzle walls and therefore prolongs its life.  It would have been obvious to one of ordinary skill in the art to employ a second fuel injection port providing a second flow of fuel for a deflagration combustion process downstream of the main detonation combustion region of Lu et al, using the second fuel injection in the diverging section / downstream face of Lu et al, as taught by any of Townend, Rich and Pavia et al, in order to reduce noise and increase thrust as well as reduce drag at the exit of the nozzle and/or to increase the thrust of the jet engine or permit used for thrust vectoring and/or to cool the nozzle while reducing performance losses.  Lu et al do not show producing an oblique shockwave from the flow of oxidizer in the gas flowpath;	 further comprising: adjusting a profile of the oblique shockwave based on an operating condition of the engine;	 wherein adjusting the profile of the oblique shockwave comprises: adjusting a depth [indeterminate as to where] into the gas flowpath of the inner wall.  Kelley teaches a scramjet engine wherein the flow of oxidizer at the combustion section defines a supersonic axial velocity [see e.g. col. 1, lines 52-57 for shock wave S5 which by definition requires supersonic flow upstream] through the gas flowpath producing an oblique shockwave S5 or S6 from the flow of oxidizer in the gas flowpath;	 further comprising: adjusting a profile of the oblique shockwave based on an operating condition of the engine;	 wherein adjusting the profile of the oblique shockwave comprises: adjusting a depth [indeterminate as to where] into the gas flowpath of the inner wall 12.  It would have been obvious to one of ordinary skill in the art to have supersonic axial velocity of the oxidizer that produces an oblique shock wave adjust the depth of the inner wall / profile of the oblique shockwave based on engine operating conditions, as taught by Kelley, as typical behavior in a supersonic ramjet / scramjet.

 Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (3,240,010) in view of any of Townend (3,603,094), Rich (2,952,123), and Pavia et al (2011/0005193) and for claims 9-11 further in view of Kelley et al (3,727,409).  Morrison et al teach the claimed invention but do not teach wherein burning the mixture of the second flow of fuel, the detonation gases, and the flow of oxidizer to produce thrust comprises a deflagrative combustion process.  For an alternate treatment of the second fuel as well to teach the deflagrative combustion, Townend teach burning a second mixture comprising at least a portion of the main combustion gases, a second flow of fuel 15, and the second portion of the flow of oxidizer,  wherein burning the second mixture is downstream of the main combustion gases;    wherein the downstream face 12 of the inner wall assembly comprises a second fuel injection port 15, the second fuel injection port configured to provide the second flow of fuel downstream of the main combustion region relative to the flow of oxidizer through the gas flowpath and 	 wherein the combustion section comprises: a deflagrative combustion process [inherently deflagration as detonation requires a special set of circumstances to occur] downstream of the detonation combustion region relative to the flow of oxidizer in the gas flowpath.  The second fuel and second oxidizer [see col. 2, lines 1-25] are used to reduce noise and increase thrust as well reduce drag at the exit of the nozzle [see also col. 1, lines 53-63].  Rich teaches burning a second mixture comprising at least a portion of the main combustion gases [from 10], a second flow of fuel 23, 17 [Fig. 6], and the second portion of the flow of oxidizer [from 10],  wherein burning the second mixture is downstream of the main combustion gases [in 10]; 	and wherein the downstream face 16 of the inner wall assembly comprises a second fuel injection port 23, 17, the second fuel injection port configured to provide the second flow of fuel downstream of the main combustion region in 10 relative to the flow of oxidizer through the gas flowpath and wherein the combustion section comprises: a deflagrative combustion process [inherent, inherently deflagration as detonation requires a special set of circumstances to occur] downstream of the detonation combustion region relative to the flow of oxidizer in the gas flowpath.  Rich teaches burning the second flow of fuel downstream of the combustion gases from 10 increases the thrust of the jet engine and/or is used for thrust vectoring [col. 5, lines 27+].  Pavia et al teach burning a second mixture 166 comprising at least a portion of the main combustion gases, a second flow of fuel 128, and the second portion of the flow of oxidizer,  wherein burning the second mixture 166 is downstream of the main combustion gases circa 158, 122;	and wherein the downstream face 162 of the inner wall assembly comprises a second fuel injection port 128, the second fuel injection port configured to provide the second flow of fuel downstream of the main combustion region in 158, 122 relative to the flow of oxidizer through the gas flowpath and wherein the combustion section comprises: a deflagrative combustion process [inherently deflagration as detonation requires a special set of circumstances to occur] downstream of the detonation combustion region relative to the flow of oxidizer in the gas flowpath Pavia et al teach
“[0029] 3.) the turbulence 166 caused increased mixing and combustion between the fuel film coolant and the core combustion gases 158 in the expansion nozzle 180 reducing the performance losses of the combustion device. [paragraph 0029] "
Pavia et al also teach the fuel cools the rocket nozzle walls and therefore prolongs its life.  It would have been obvious to one of ordinary skill in the art to employ a second fuel injection port providing a second flow of fuel for a deflagration combustion process downstream of the main detonation combustion region of Lu et al, using the second fuel injection in the diverging section / downstream face of Lu et al, as taught by any of Townend, Rich and Pavia et al, in order to reduce noise and increase thrust as well as reduce drag at the exit of the nozzle and/or to increase the thrust of the jet engine or permit used for thrust vectoring and/or to cool the nozzle while reducing performance losses.  Morrison et al do not show producing an oblique shockwave from the flow of oxidizer in the gas flowpath;	 further comprising: adjusting a profile of the oblique shockwave based on an operating condition of the engine;	 wherein adjusting the profile of the oblique shockwave comprises: adjusting a depth [indeterminate as to where] into the gas flowpath of the inner wall.  Kelley teaches a scramjet engine wherein the flow of oxidizer at the combustion section defines a supersonic axial velocity [see e.g. col. 1, lines 52-57 for shock wave S5 which by definition requires supersonic flow upstream] through the gas flowpath producing an oblique shockwave S5 or S6 from the flow of oxidizer in the gas flowpath;	 further comprising: adjusting a profile of the oblique shockwave based on an operating condition of the engine;	 wherein adjusting the profile of the oblique shockwave comprises: adjusting a depth [indeterminate as to where] into the gas flowpath of the inner wall 12.  It would have been obvious to one of ordinary skill in the art to have supersonic axial velocity of the oxidizer that produces an oblique shock wave adjust the depth of the inner wall / profile of the oblique shockwave based on engine operating conditions, as taught by Kelley, as typical behavior in a supersonic ramjet / scramjet.  For an alternative treatment of adjusting the depth of the inner wall into the gas flowpath is between approximately 0% and approximately 35% of the depth of the gas flowpath, it was noted that this range appears illustrated.  Alternately, it would have been obvious to one of ordinary skill in the art to employ the claimed range as an obvious matter of using the workable ranges in the art.
Claim(s) 1-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102588145 in view of in view of either Paulson et al (3,514,955) or Plumpe Jr (2003/0070417).   
“In the above-mentioned accompanying drawing: 1 air, 2 premixed gas, 3 detonation combustion gas, 4 rotation detonation wave ejectors, 5 lobe nozzles with injectors, 6 interior ram air duct; 7 outer shroud lobe nozzles with injectors, the multi-modal detonation combustion of 8 expandings chamber, 9 expanding jet pipes, 10 vortex intake ducts, 11 outer shroud casings, 12 outer shroud ram air duct; 13 rotation detonation gas outlets, 14 annular phase place detonation wave control system, 15 annular phase place detonation waves, 16 jet pipe venturis, 17 phase vectors detonation waves; 18 fuel oil oil inlet pipes, 19 fuel oil oil outlet tubes, 20 ultrasonic generators, 21 semicircle pipeline fluidized beds, 22 fuel pumps; 23 fuel oil ejectors, 24 fuel oil fuel tanks, 25 catalyzer, 26 injection intakepories, 27 intake ducts. [see page 3 of the translation]” 

    PNG
    media_image3.png
    428
    633
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    550
    660
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    510
    546
    media_image5.png
    Greyscale


CN ‘145 teaches A method for operating a Brayton cycle engine, the method comprising: flowing an oxidizer through a gas flowpath into a combustion section; capturing a portion of the flow of oxidizer via an inner wall [see annotations] extended into a depth of the gas flowpath; flowing a first flow of fuel to the portion of the flow of oxidizer [2 or 4] captured via the inner wall; producing a rotating detonation wave of detonation gases via a mixture of the first flow of fuel and the portion of oxidizer [in 4 or 3] upstream of the inner wall; flowing at least a portion of the detonation gases 3 downstream and mixing the detonation gases with the flow of oxidizer [e.g. from central 2]; flowing a second flow of fuel [fuel in central 2] to the mixture of detonation gases and the flow of oxidizer [central 2\; and burning the mixture of the second flow of fuel, the detonation gases, and the flow of oxidizer to produce thrust;  adjusting a cross sectional area of the gas flowpath based on an operating condition of the engine;	wherein adjusting the cross sectional area of the gas flowpath comprises: adjusting one or more of a pressure, flow, or temperature of the first flow of fuel based at least on an operating condition of the engine; 	wherein the operating condition of the engine is based at least on a pressure, temperature, or flow rate of the flow of oxidizer at the combustion section;	  (5) wherein adjusting the cross sectional area of the gas flowpath comprises: adjusting a depth [indeterminate as to where] into the gas flowpath of the inner wall based at least on an operating condition of the engine;	wherein adjusting the depth of the inner wall into the gas flowpath is between approximately 0% and approximately 35% of the depth of the gas flowpath;	wherein adjusting the depth of the inner wall into the gas flowpath is further based at least on a desired minimum number of detonation cells to produce the rotating detonation wave;   wherein the flow of oxidizer at the combustion section defines a supersonic axial velocity [scramjet, by definition has supersonic combustion, see page 2 of the machine translation which teachings scramjet] through the gas flowpath producing an oblique shockwave [see top of page 4, for teaching of oblique shocks from the lobe cone] from the flow of oxidizer in the gas flowpath;	 further comprising: adjusting a profile of the oblique shockwave based on an operating condition of the engine [depends on vehicle Mach number, at subsonic conditions, there is no shock and different conditions, the shock wave is inherently stronger or weaker or at different angles, etc.];	 wherein adjusting the profile of the oblique shockwave comprises: adjusting a depth [indeterminate as to where] into the gas flowpath of the inner wall [inherent by adjusting the depth of the lobes].
In terms of the inner wall assembly, this may be considered to be the lobes 5 or 7 of the lobed mixers 5, 7.  CN ‘145 do not teach the inner wall assembly is adjustable o adjust a depth of the gas flowpath.  Paulson et al teach the lobed mixer has an inner wall 48 [see Figs. 5-8] the inner wall assembly is adjustable 48 to adjust a depth of the gas flowpath adjust the flow of oxidizer / the hot combustion gases [see col. 5, lines 6-20].  Plumpe Jr teaches lobes mixers [see Figs. 5-8] the inner wall assembly 16 is adjustable 16 to adjust a depth of the gas flowpath to adjust the flow of oxidizer / the hot combustion gases to each of the lobes of 16, allowing selective closing of any the lobes to enhance the thrust vectoring [see paragraphs 0038-0040].  Note this teaching aligns with the desire of CN ‘145 to perform thrust vectoring / deflection [Fig. 6] in his system.  It would have been obvious to one of ordinary skill in the art to adjust the inner wall / depth of the flowpath [noting 5, 7 are part of the inner wall and after modification extendable into the gas flowpath] to adjust a depth of the gas flowpath disposed in the lobes of the mixer 5 or 7 of CN ‘145, to allow selective control of the oxidizer through each lobe of the lobed mixer or to enhance the thrust vectoring / deflection from the lobed mixer.  Accordingly, the combined prior art teach:     adjusting a cross sectional area of the gas flowpath [by Paulson et al or Plumpe Jr] based on an operating condition of the engine;	wherein adjusting the cross sectional area of the gas flowpath comprises: adjusting one or more of a pressure, flow, or temperature of the first flow of fuel based at least on an operating condition of the engine; 	wherein the operating condition of the engine is based at least on a pressure, temperature, or flow rate of the flow of oxidizer at the combustion section;	  (5) wherein adjusting the cross sectional area of the gas flowpath comprises: adjusting a depth [by Paulson et al or Plumpe Jr] into the gas flowpath of the inner wall based at least on an operating condition of the engine;	wherein adjusting the depth of the inner wall into the gas flowpath is between approximately 0% and approximately 35% of the depth of the gas flowpath;	wherein adjusting the depth of the inner wall into the gas flowpath is further based at least on a desired minimum number of detonation cells to produce the rotating detonation wave [inherent / obvious, need to maintain the minimum for detonation stability];  wherein the flow of oxidizer at the combustion section defines a supersonic axial velocity through the gas flowpath producing an oblique shockwave from the flow of oxidizer in the gas flowpath;	 further comprising: adjusting a profile of the oblique shockwave based on an operating condition of the engine;	 wherein adjusting the profile of the oblique shockwave comprises: adjusting a depth into the gas flowpath of the inner wall  the operations comprising: adjusting the inner wall assembly [by Paulson et al or Plumpe Jr] to between 0% and 35% of the depth of the gas flowpath.

 Claims 7, 8, are rejected under 35 U.S.C. 103 as being unpatentable over CN 102588145 in view of in view of either Paulson et al (3,514,955) or Plumpe Jr (2003/0070417)  and further in view of any of Townend (3,603,094), Rich (2,952,123), Pavia et al (2011/0005193) and optionally in view of the Nakahama et al paper and optionally the Lu et al paper.  CN ‘145 teaches the claimed invention including burning the mixture of second fuel and oxidizer 3 downstream of the rotating detonation gases 4 relative to the gas flowpath but do not particularly teach the teach burning the second mixture comprises a deflagrative combustion process.  For an alternate treatment of burning the second mixture of second fuel and oxidizer downstream of the rotating detonation gases 4 relative to the gas flowpath, Townend or Rich and/or Lu et al may be applied.  Townend teach burning a second mixture comprising at least a portion of the main combustion gases, a second flow of fuel 15, and the second portion of the flow of oxidizer,  wherein burning the second mixture is downstream of the main combustion gases;    wherein the downstream face 12 of the inner wall assembly comprises a second fuel injection port 15, the second fuel injection port configured to provide the second flow of fuel downstream of the main combustion region relative to the flow of oxidizer through the gas flowpath and 	 wherein the combustion section comprises: a deflagrative combustion process [inherently deflagration as detonation requires a special set of circumstances to occur] downstream of the detonation combustion region relative to the flow of oxidizer in the gas flowpath.  The second fuel and second oxidizer [see col. 2, lines 1-25] are used to reduce noise and increase thrust as well reduce drag at the exit of the nozzle [see also col. 1, lines 53-63].  Pavia et al teach burning a second mixture 166 comprising at least a portion of the main combustion gases, a second flow of fuel 128, and the second portion of the flow of oxidizer,  wherein burning the second mixture 166 is downstream of the main combustion gases circa 158, 122;	and wherein the downstream face 162 of the inner wall assembly comprises a second fuel injection port 128, the second fuel injection port configured to provide the second flow of fuel downstream of the main combustion region in 158, 122 relative to the flow of oxidizer through the gas flowpath and wherein the combustion section comprises: a deflagrative combustion process [inherently deflagration as detonation requires a special set of circumstances to occur] downstream of the detonation combustion region relative to the flow of oxidizer in the gas flowpath Pavia et al teach
“[0029] 3.) the turbulence 166 caused increased mixing and combustion between the fuel film coolant and the core combustion gases 158 in the expansion nozzle 180 reducing the performance losses of the combustion device. [paragraph 0029] "
Rich teaches burning a second mixture comprising at least a portion of the main combustion gases [from 10], a second flow of fuel 23, 17 [Fig. 6], and the second portion of the flow of oxidizer [from 10],  wherein burning the second mixture is downstream of the main combustion gases [in 10]; 	and wherein the downstream face 16 of the inner wall assembly comprises a second fuel injection port 23, 17, the second fuel injection port configured to provide the second flow of fuel downstream of the main combustion region in 10 relative to the flow of oxidizer through the gas flowpath and wherein the combustion section comprises: a deflagrative combustion process [inherent, inherently deflagration as detonation requires a special set of circumstances to occur] downstream of the detonation combustion region relative to the flow of oxidizer in the gas flowpath.  Rich teaches burning the second flow of fuel downstream of the combustion gases from 10 increases the thrust of the jet engine and/or is used for thrust vectoring [col. 5, lines 27+].  The Nakayama paper [see page 868, top of right col., citation in the Response to arguments] also teaches the phenomenon of the detonation degenerating into deflagration due to the complete absence of the detonation cell structure.  By definition, when detonation stops occurring, the combustion process is a deflagrative combustion process.  Accordingly, at the downstream end of Fig. 13, as the inner radius of the inner radius of the rotating detonation engine chamber decreases in the downstream direction, the rotating detonation wave becomes increasingly unstable and likely to be a deflagrative combustion process.  It would have been obvious to one of ordinary skill to employ deflagration in the second burning zone, i.e. by adding an additional second fuel used by either Townend or Rich, in order to increase the thrust, reduce noise and reduce drag at the end of the nozzle and/or to increase the thrust and provide thrust vectoring capabilities.  It would have been obvious to one of ordinary skill in the art to employ either the second fuel of CN ‘145 or any of Townend, Rich and Pavia et al, as deflagration combustion, as the standard combustion process in the art or to which detonation devolves to when the detonation combustion process becomes unstable.   For an alternate treatment of claim 7 which was treated as inherent, Lu et al teach wherein adjusting the first portion of the flow of oxidizer is based at least on a desired minimum number of detonation cells to produce the rotating detonation wave [the channel must stay above critical ratio to maintain rotating detonation, see page 1130, Detonation Wave Stability section].  It would have been obvious to one of ordinary skill in the art to adjust adjusting the first portion of the flow of oxidizer is based at least on a desired minimum number of detonation cells to produce the rotating detonation wave, as taught by Lu et al, in order to maintain the rotating detonation.  
 Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art and further in view of Westervelt et al (2012/0131901).  The prior art already teach controlling basing on an operating condition.  Alternately, Westervelt et al [see paragraphs 0026] teach a detonation engine wherein adjusting the cross sectional area of the gas flowpath comprises: adjusting one or more of a pressure, flow, or temperature of the first flow of fuel [paragraph 0027] based at least on an operating condition of the engine; 	wherein the operating condition of the engine is based 48, 52, 54 at least on a pressure, temperature, or flow rate of the flow of oxidizer at the combustion section [paragraph 0025];	  (5) wherein adjusting the cross sectional area of the gas flowpath comprises: adjusting based at least on an operating condition of the engine;	wherein adjusting the depth of the inner wall into the gas flowpath is between approximately 0% and approximately 35% of the depth of the gas flowpath;	  adjusting a shockwave based on an operating condition of the engine [see paragraph 0030].  It would have been obvious to one of ordinary skill in the art to control based on operating conditions of the engine, including e.g. pressure, temperature, flow, nozzle, speed, Mach number, combustion conditions, as typical engine control parameters / conditions utilized for control.  
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11473780.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the instant claim limitations are in the patented claims which contain all the elements of the instant invention.  Note that Brayton cycle engine is not given weight, as application does not have possession of a constant pressure Brayton cycle as treated above under 35 USC 112. Minor differences exist for claims 1, 8, where generating thrust is claimed in the instant claims.  However, this is standard for flying rotating detonation engines, see art applied above.  Also, adjusting fuel conditions in claim 3 is also well known, see art applied above.  Claim 6 requires the range of depth wherein adjusting the depth of the inner wall into the gas flowpath is between approximately 0% and approximately 35% of the depth of the gas flowpath.  However, this range is well known or obvious in view of the art applied above.  It would have been obvious to one of ordinary skill in the art to generate thrust, adjust fuel conditions (flow rates, temperature, pressures), as typical steps used in flying detonation engines.  It would have been obvious to adjust the depth within the claimed range, as a typical range encompassed by the art.  

Patent 11473780
Instant application
1. A method for operating an engine, the engine comprising (a) a longitudinal wall extended along a lengthwise direction, wherein the longitudinal wall defines a gas flowpath of the engine and a combustion section, the gas flowpath having a depth perpendicular to the longitudinal wall, (b) an inner wall assembly extendable from the longitudinal wall into the gas flowpath, wherein the inner wall assembly includes a concave upstream face that defines a rotating detonation combustion region at an upstream side of the inner wall assembly and adjacent to the longitudinal wall, and (c) an upstream wall assembly coupled to the longitudinal wall upstream of the inner wall assembly, wherein an actuator is coupled to the upstream wall assembly and is configured to actuate the upstream wall assembly to extend the upstream wall assembly into the gas flowpath a depth, the method comprising: 
flowing an oxidizer through the gas flowpath into the combustion section, wherein the flow of oxidizer includes a first portion and a second portion; capturing the first portion of the flow of oxidizer at the rotating detonation combustion region via the concave upstream face of the inner wall assembly being extended into the gas flowpath a depth; adjusting an amount of the first portion of the flow of oxidizer provided to the concave upstream face of the inner wall assembly via actuating the upstream wall assembly to adjust the depth of the upstream wall assembly extended into the gas flowpath; flowing a first flow of fuel to the first portion of the flow of oxidizer at the rotating detonation combustion region; producing a rotating detonation wave of detonation gases at the rotating detonation combustion region via a first mixture of the first flow of fuel and the first portion of the flow of oxidizer; adjusting a size of the rotation detonation wave at the rotating detonation combustion region by adjusting a depth of the inner wall assembly extended into the gas flowpath; mixing at least a portion of the detonation gases from the rotating detonation combustion region with a second flow of fuel and the second portion of the flow of oxidizer in the gas flowpath; and burning a second mixture including the second flow of fuel, at least the portion of the detonation gases, and the second portion of the flow of oxidizer, wherein burning the second mixture is downstream of the rotating detonation wave of detonation gases relative to the gas flowpath.
2. The method of claim 1, wherein the adjusting the amount of the first portion of the flow of oxidizer provided to the inner wall assembly is based at least on an operating condition of the engine.
3. The method of claim 2, wherein the operating condition of the engine is based at least on pressure, temperature, or flow rate of the flow of oxidizer at the combustion section.


4. The method of claim 1, wherein the adjusting the amount of the first portion of the flow of oxidizer is based at least on a desired minimum number of detonation cells to produce the rotating detonation wave.

5. The method of claim 1, wherein the adjusting the amount of the first portion of the flow of oxidizer comprises: adjusting a cross sectional area of the gas flowpath based on an operating condition of the engine.

6. The method of claim 5, wherein the adjusting the cross sectional area of the gas flowpath comprises: adjusting the depth the upstream wall assembly extended into the gas flowpath based at least on the operating condition of the engine.






7. The method of claim 1, wherein the burning the second mixture comprises a deflagrative combustion process.



8. The method of claim 1, wherein the flowing the oxidizer to the combustion section comprises a supersonic axial velocity through the gas flowpath producing an oblique shockwave in the gas flowpath.

9. The method of claim 8, comprising: adjusting a profile of the oblique shockwave based on an operating condition of the engine.
10. The method of claim 9, wherein the adjusting the profile of the oblique shockwave comprises: adjusting the depth of the upstream wall extended into the gas flowpath.

1. A method for operating a Brayton cycle engine, the method comprising: 





















flowing an oxidizer through a gas flowpath into a combustion section; capturing a portion of the flow of oxidizer via an inner wall extended into a depth of the gas flowpath; 










flowing a first flow of fuel to the portion of the flow of oxidizer captured via the inner wall; producing a rotating detonation wave of detonation gases via a mixture of the first flow of fuel and the portion of oxidizer upstream of the inner wall; 






flowing at least a portion of the detonation gases downstream and mixing the detonation gases with the flow of oxidizer; flowing a second flow of fuel to the mixture of detonation gases and the flow of oxidizer; and burning the mixture of the second flow of fuel, the detonation gases, and the flow of oxidizer to produce thrust.





2. The method of claim 1, further comprising: adjusting a cross sectional area of the gas flowpath based on an operating condition of the engine.

3. The method of claim 2, wherein adjusting the cross sectional area of the gas flowpath comprises: adjusting one or more of a pressure, flow, or temperature of the first flow of fuel based at least on an operating condition of the engine.

4. The method of claim 2, wherein the operating condition of the engine is based at least on a pressure, temperature, or flow rate of the flow of oxidizer at the combustion section.

5. The method of claim 2, wherein adjusting the cross sectional area of the gas flowpath comprises: adjusting a depth into the gas flowpath of the inner wall based at least on an operating condition of the engine.

6. The method of claim 5, wherein adjusting the depth of the inner wall into the gas flowpath is between approximately 0% and approximately 35% of the depth of the gas flowpath.

7. The method of claim 5, wherein adjusting the depth of the inner wall into the gas flowpath is further based at least on a desired minimum number of detonation cells to produce the rotating detonation wave.

8. The method of claim 1, wherein burning the mixture of the second flow of fuel, the detonation gases, and the flow of oxidizer to produce thrust comprises a deflagrative combustion process.

9. The method of claim 1, wherein the flow of oxidizer at the combustion section defines a supersonic axial velocity through the gas flowpath producing an oblique shockwave from the flow of oxidizer in the gas flowpath.

10. The method of claim 9, further comprising: adjusting a profile of the oblique shockwave based on an operating condition of the engine.

11. The method of claim 10, wherein adjusting the profile of the oblique shockwave comprises: adjusting a depth into the gas flowpath of the inner wall.



Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg, can be reached at 571-272-4828.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

December 16, 2022